Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered January 20, 1998, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied his right to a speedy trial (see CPL 30.30; People v Anderson, 66 NY2d 529).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.